986 F.2d 1416
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Joseph Matthew GAFFNEY, II, a/k/a Robert Lee Dorsey, a/k/aLee Dorsey, a/k/a Peter Arlington Long, a/k/a H.Smithton, a/k/a Robert Gael, Defendant-Appellant.
No. 92-7156.
United States Court of Appeals,Fourth Circuit.
Submitted:  February 1, 1993Decided:  February 24, 1993

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Richard L. Williams, Senior District Judge.  (CR-92-50-R)
Joseph Matthew Gaffney, II, Appellant Pro Se.
David T. Maguire, Assistant United States Attorney, Richmond, Virginia, for Appellee.
E.D.Va.
AFFIRMED.
Before HALL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Joseph Matthew Gaffney, II, appeals from the district court's order denying his motion for modification or alteration of sentence pursuant to former Fed.  R. Crim.  P. 35.  Our review of the record and the district court's opinion discloses no abuse of discretion and that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Gaffney, No. CR-92-50-R (E.D. Va.  Oct. 28, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED